Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/821,191, the examiner acknowledges the applicant's submission of the amendment dated 4/14/2022.  Claims 1 and 11 have been amended. Claims 1-11 are pending. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Moussa et al. (US 2008/0319933) teaches “An architecture, systems and methods for a scalable artificial neural network, wherein the architecture includes: an input layer; at least one hidden layer; an output layer; and a parallelization subsystem configured to provide a variable degree of parallelization to the input layer, at least one hidden layer, and output layer. In a particular case, the architecture includes a back-propagation subsystem that is configured to adjust weights in the scalable artificial neural network in accordance with the variable degree of parallelization. Systems and methods are also provided for selecting an appropriate degree of parallelization based on factors such as hardware resources and performance requirements.” (Abstract). 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-11 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “A multiport memory, comprising: a memory core containing memory cells arranged in a matrix having a plurality of lines, each line having a separate address; a digital port configured to: receive a first plurality of bits representing an address of one of the plurality of lines of memory cells; and receive a second plurality of bits representing values that are to be stored; the memory core configured to store the values represented by the second plurality of bits in the one of the plurality of lines of memory cells at the address represented by the first plurality of bits; and an analog port configured to: receive a plurality of analog input quantities, each input quantity corresponding to one of the plurality of lines of memory cells; and generate a plurality of analog output quantities, the plurality of analog output quantities being a sum of products of each of the analog input quantities multiplied by the value stored on the one of the plurality of lines corresponding to each of the analog input quantities.”
Independent claim 11 is allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-10 are allowed at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



April 21, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135